Citation Nr: 1620842	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected gastric ulcer.

2.  Entitlement to an effective date earlier than May 24, 2010 for the grant of service connection for prostate cancer, status post prostatectomy with residuals.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 until March 1971 with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That rating decision granted service connection for prostate cancer and assigned a 40 percent disability evaluation effective May 24, 2010; confirmed and continued the noncompensable evaluation for the Veteran's service connected gastric ulcer; denied entitlement to service connection for erectile dysfunction; and denied entitlement to service connection for gastroesophageal reflux disease (GERD).  The Veteran filed a timely notice of disagreement as to all of those issues, including the evaluation of his prostate cancer, and with the exception of the evaluation of his gastric ulcer.  In an October 2011 rating decision, the RO awarded service connection for erectile dysfunction.  As this represents a full grant as to that benefit sought on appeal, the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In a November 2011 VA report of general information, the Veteran indicated that he was only continuing the appeal as to the issues of entitlement to an earlier effective date for the grant of service connection for prostate cancer and for service connection for GERD.  The Board has thus limited its scope to the issues reflected on the Title page of this document.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for prostate cancer, status post prostatectomy with residuals, was received by VA on May 24, 2010.

2.  The Veteran was diagnosed with prostate cancer on July 18, 2009, and underwent a prostatectomy on September 1, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 24, 2010, for the grant of service connection for prostate cancer, status post prostatectomy with residuals have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded an adequate VA examination in connection with his service connection claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran seeks an effective date of September 1, 2009 for his service-connected prostate cancer, status post prostatectomy with residuals.  In essence, he claims that the effective date should be the date on which he was diagnosed with prostate cancer.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

With regard to the date of claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Medical records from the Jackson VA Medical Center show that in 2009 the Veteran was diagnosed with prostate cancer and underwent a prostatectomy on September 1, 2009.  In a November 2011 VA examination report, the examiner noted that the Veteran was first diagnosed with prostate cancer by diagnostic testing on July 18, 2009.  Based upon the facts found in this case, the date the entitlement arose is July 18, 2009, the date that the Veteran's prostate cancer was first diagnosed. 

Subsequently, the Veteran filed a claim for service connection for prostate cancer that was received by VA on May 24, 2010.  There is nothing in the record that could be construed as an earlier claim for service connection for prostate cancer.  The Board notes that in August 1980, the Veteran filed a claim for service connection for a "prostate infection" as a result of a civilian work related fall.  In a 1978 letter, the Veteran's physician noted a diagnosis of "prostatitis" in 1973.  The Board finds that the claim for service connection for a prostate infection is sufficiently distinct from the Veteran's later claim for service connection for prostate cancer due to herbicide exposure as the claims are based on entirely different factual circumstances, and prostate cancer was not diagnosed until 2009.  Accordingly, the date of claim for service connection for prostate cancer is properly May 24, 2010.

Although the date of the Veteran's diagnosis predates his claim of entitlement to service connection, pursuant to 38 C.F.R. § 3.400, the earliest date on which service connection can be granted is either the date the entitlement arose, or the date the claim was received, whichever is later in time.  As the date of the Veteran's claim for service connection was later in time than the date the entitlement arose, by law the date of the Veteran's claim is the proper effective date for service connection for prostate cancer.  Thus, entitlement to an effective date earlier than May 24, 2010 is denied.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Boar has also considered whether an earlier effective date can be provided based on the application of a liberalizing law.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2015).  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  But the Veteran is not a Nehmer class member, as VA (1) has not denied compensation for prostate cancer in a decision issued between September 25, 1985 and May 3, 1989, and (2) no earlier claim regarding prostrated cancer was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  See 38 C.F.R. § 3.816(c)(1), (c)(2). Hence, an earlier effective date in accordance with liberalizing law or the Nehmer guidelines is not warranted.


ORDER

Entitlement to an effective date earlier than May 24, 2010 for the grant of entitlement to service connection for prostate cancer, status post prostatectomy with residuals is denied.

REMAND

Regarding the Veteran's claim of entitlement to service connection for GERD, to include as secondary to service-connected gastric ulcers, remand is required to obtain an adequate VA examination and opinion and to obtain outstanding treatment records.

The Veteran was afforded a VA stomach examination in February 2011.  Upon review of the claims file and in-person examination, the examiner diagnosed status post gastric ulcer, currently inactive, and GERD.  The examiner further indicated that a diagnosis of GERD was noted in November 2000, and reflux was noted in June 2007.  The examiner stated that the medical literature did not support a finding that gastric ulcers cause GERD.  Unfortunately, the opinion of the 2011 examiner is inadequate as it failed to provide an opinion as to whether, in this Veteran's case, his service-connected gastric ulcers aggravated the Veteran's GERD, or whether the Veteran's GERD could otherwise be etiologically related to the Veteran's period of active service.  Accordingly, remand is required to secure an adequate opinion as to whether the Veteran's gastric ulcers caused or aggravated his GERD, or whether his currently diagnosed GERD is etiologically related to his period of active service.

In addition, the 2011 VA examiner noted a diagnosis of GERD in November 2000 per the Veteran's medical history.  The records pertaining to the 2000 diagnosis are not located in the claims file.  Of record are VA treatment records from 2006 onward.  Remand is necessary to obtain and associate with the claims folder all outstanding, relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated since 2000.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his GERD.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner, and review of such must be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD had onset in, or is otherwise related to, his period of active service.

(b)  Whether it is at least as likely as not (50 percent or greater probability), that the Veteran's GERD is caused by his service-connected gastric ulcer.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is aggravated (chronically worsened beyond the natural progress of the disability) by his service-connected gastric ulcer.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


